DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  last line, the word “batter” is misspelled and should be changed to ---battery---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The limitations of “the operating parameters” and “the sensors” lack prior antecedent basis.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13,18,20,21,24,27 are rejected under 35 U.S.C. 103 as being unpatentable over Liet (EP 2885966A1; a machine translation has been provided and will be referenced herein) in view of Hirai et al. (US 5637973) and Peeters (WO 2014/120000A1).
 	For claim 1, Liet teaches a system suitable for feeding livestock comprising: 
at least one feed preparation area containing several storages for feed and/or additives (para. 0002,0010,0012,0014,0038; feed kitchen, silo), 

at least one electrically operable autonomously driving robot with at least one variable speed electric drive controllable by a frequency converter (para. 0026,0027, 0036; feed robot, caterpillar drive, electrical energy, capacitors, frequency converter, electrical busbar), and at least one dispensing device in a feed container (as shown in the figures and para. 0033; feed container 2 and distribution device 3), 
said robot being connectable by way of at least one current collector to an electric power supply (para. 0026-0029), 
wherein a power rail line (20-25) routed past said several storages (the rails are throughout the system as stated in para. 0010,0012).  
However, Liet is silent about a frequency transformer; at least one battery chargeable with a battery charging device; and at least one docking device defining a robot entry point into and a robot outlet point from said power rail line are provided in said feed preparation area; said power rail line providing alternating current and extending substantially over an entire area in said feed preparation area within which said robot is at least loaded; and said battery is charged with said robot docked-in.
Hirai et al. teach an electric power transfer system that is suitable for use in a feeding livestock system, the system of Hirai et al. comprising a frequency transformer for high-power applications in order to transmit electricity between two alternating current frequency applications and to reduce power loss between the applications. It would have been obvious to one having ordinary skill in the art at the time the invention 
Peeters teaches a system suitable for feeding livestock comprising at least one battery chargeable with a battery charging device (page 5, lines 4-8, page 8, lines 13-18, page 10, lines 19-29, page 12, lines 3-8); and at least one docking device (page 10, lines 19-25, page 12, lines 3-8) defining a robot entry point into and a robot outlet point from said power rail line; and said battery is charged with said robot docked-in (page 10, lines 19-25, page 12, lines 3-8). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ battery chargeable with a battery charging device and at least one docking device defining a robot entry point into and a robot outlet point from said power rail line as taught by Peeters in the system of Liet in order to provide portable power as either a backup or extra power boost to drive the robot. 

For claim 2, Liet as modified by Hirai et al. and Peeters (emphasis on Liet) further teaches wherein said robot is a self-mixing feeding robot that is loadable at least in said feed preparation area with feed in a container (as shown in the figures of Liet and para. 0010,0012, 0014).  
For claim 3, Liet as modified by Hirai et al. and Peeters (emphasis on Liet) further teaches wherein said feeding robot has at least two mixing elements (2b) in said container.  
For claim 4, Liet as modified by Hirai et al. and Peeters (emphasis on Liet) further teaches wherein said robot is a distributing robot which is loadable at least in said feed preparation area with already premixed feed in a container (as shown in the figures of Liet and para. 0010,0012, 0014).  
For claim 5, Liet as modified by Hirai et al. and Peeters is silent about wherein several docking devices are provided at least in said feed preparation area. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have several docking devices are provided at least in said feed preparation area of Liet as modified by Hirai et al. and Peeters, since it is has been held that mere 
For claim 6, Liet as modified by Hirai et al. and Peeters is silent about wherein at least one additional power rail line and at least one respective additional docking device on the at least one additional power rail line are additionally provided in said at least one livestock-stable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one additional power rail line and at least one respective additional docking device on the at least one additional power rail line are additionally provided in said at least one livestock-stable of Liet as modified by Hirai et al. and Peeters, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (depending on the user’s preference to have more than one power lines and docking devices for convenient purpose and larger scale system). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 7, Liet as modified by Hirai et al. and Peeters (emphasis on Liet) further teaches wherein a section of said driving routes between said feed preparation area and said respective stable are without said power rail line and said at least one docking device (there are sections or areas in the system of Liet that do not have the rail lines and docking devices such as any spaces that are not occupied by these elements). 
For claim 8, Liet as modified by Hirai et al. and Peeters (emphasis on Peeters) further teaches a galvanic (battery operated is galvanic as relied on Peeters) or non-contact power transmission between said power rail line and said robot.  
(implied because the robot has to have an entry guide in order to dock for recharging) or a forced steering system for said robot, for said at least one current collector of said robot.  
For claim 10, Liet as modified by Hirai et al. and Peeters is silent about said power rail comprises a three-phase power rail line for three-phase current with at least about 230 VAC for 316/031,776P-4034said frequency transformer of said electric drive and said battery charging device, where said respective electric drive comprises a motor operable in star or delta connection.  It would have been an obvious substitution of functional equivalent to substitute the power rail line system of Liet as modified by Hirai et al. and Peeters with said power rail comprises a three-phase power rail line for three-phase current with at least about 230 VAC for 316/031,776P-4034said frequency transformer of said electric drive and said battery charging device, where said respective electric drive comprises a motor operable in star or delta connection, since a simple substitution of one known element for another would obtain predictable results (both power systems would drive the feed robot to its destination). KSR International Co.v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 11, Liet as modified by Hirai et al. and Peeters is silent about wherein said battery in said robot is at least one high-voltage battery, a nickel/metal hydride battery or a lithium battery or a nickel-cadmium battery. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ at least one high-voltage battery, a nickel/metal hydride battery or a lithium battery or a nickel-cadmium battery for the battery in the system of Liet as modified by Hirai et al. and Peeters, since these types of batteries are notoriously well known in the art of robot and 
For claim 12, Liet as modified by Hirai et al. and Peeters is silent about wherein said high-voltage battery is connected at least on an output side to an intermediate DC circuit of the frequency transformer comprising an AC primary circuit, the intermediate DC circuit, and an AC secondary circuit. Since all parts of the power supply are connected in Liet as modified by Hirai et al. and Peeters, once the user select the desired battery type from claim 11 for the system of Liet as modified by Hirai et al. and Peeters, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the high-voltage battery of Liet as modified by Hirai et al. and Peeters be connected at least on an output side to an intermediate DC circuit of the frequency transformer comprising an AC primary circuit, the intermediate DC circuit, and an AC secondary circuit, for such is required for connecting all parts of the electric power grid in order to operate the system.
For claim 13, Liet as modified by Hirai et al. and Peeters is silent about wherein a DC output voltage of said high-voltage battery is higher by a factor of > 1 than an alternating voltage acting upon said AC primary circuit of said frequency transformer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a DC output voltage of said high-voltage battery is higher by a factor of > 1 than an alternating voltage acting upon said AC primary circuit of said frequency transformer in the system of Liet as modified by Hirai et al. and Peeters, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves 
For claim 18, Liet as modified by Hirai et al. and Peeters is silent about wherein said at least two mixing elements comprises a separate variable-speed electric drive. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least two mixing elements comprises a separate variable-speed electric drive in the system of Liet as modified by Hirai et al. and Peeters, depending on the user's preference to control the mixing elements separately or together.
For claim 20, Liet as modified by Hirai et al. and Peeters (emphasis on Liet) further teaches wherein said driving routes are predetermined by a guide rail network (20-25) with switches (para. 0037) between linked power rail lines.  
For claim 21, Liet as modified by Hirai et al. and Peeters (emphasis on Liet) further teaches wherein said power rail line is installed in a stationary manner 516/031,776P-4034 substantially parallel to ground and slightly above a container of said robot (as shown in the figures of Liet, for example, fig. 1).  
For claim 24, the limitation has been explained in the above teaching of Liet as modified by Hirai et al. and Peeters, thus, please see above. Not explained are: said power rail line coupled to an alternating current power source of a power grid; said frequency transformer comprising an alternating current primary circuit selectively coupled to the alternating current power source of the power grid, a direct current intermediate circuit coupled to the battery, and an alternating current secondary circuit coupled to the electric drive, wherein the current collector docks with the docking device coupling the frequency transformer with said power rail line and the alternating current 
For claim 27, Liet as modified by Hirai et al. and Peeters (emphasis on Liet) further teaches wherein said driving routes are predetermined by a guide rail network (20-25) with switches (para. 0037).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liet as modified by Hirai et al. and Peeters as applied to claim 1 above, and further in view of Evans et al. (US 5709166 A).
 	For claim 15, Liet as modified by Hirai et al. and Peeters is silent about wherein said docking device comprises a safety circuit with which only low voltage up to 48 V is provided until said robot is substantially fully docked, and which is switched to three- phase alternating current only with full docking.  
Evans et al. teach in the same field of endeavor of feeding device, the device of
Evans et al. comprising a fail safe circuit (45) to make sure that the capacitors C3 and
C4 are properly charged or they may have lost charge due to SCR 1 and SCR 2 having
been triggered on at the same time due to transients (col. 3, lines 33-38). It would have
been obvious to one having ordinary skill in the art at the time the invention was made
Liet as modified by Hirai et al. and Peeters, in order to make sure the circuitry in the docking device such
as the capacitors are properly charged and not lost charge.
Liet as modified by Hirai et al., Peeters, and Evans et al. is silent about the safety circuit with which only low voltage up to 48 V is provided until said robot is substantially fully docked, and which is switched to three-phase alternating current only with full docking. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the safety circuit of Liet as modified by Hirai et al., Peeters, and Evans et al. with which only low voltage up to 48 V is provided until said robot is substantially fully docked, and which is switched to three-phase alternating current only with full docking, depending on the safety factor or degree the user wishes to have for fully charging the robot.
Claims 16,17,19,26 are rejected under 35 U.S.C. 103 as being unpatentable over Liet as modified by Hirai et al. and Peeters as applied to claims 1-3 above, and further in view of Van der Lely (WO 96/14735).
For claim 16, Liet as modified by Hirai et al. and Peeters is silent about wherein said robot comprises said variable speed electric drive controllable by said frequency transformer for mixing elements, for driving and/or steering wheels and for a dispensing device.  
Van der Lely teaches a system suitable for feeding livestock comprising a feeding robot (1, see also fig. 2) comprises variable speed electric drives (page 4, lines 18-25, page 8, lines 10-15, discuss speed control) for mixing elements, for driving and/or steering wheels and for a dispensing device. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ variable speed  as taught by Van der Lely in the feeding robot of Liet as modified by Hirai et al. and Peeters in order to allow the feeding robot to be operated with variable speed so as to adjust the speed desired. 
The combination of Liet as modified by Hirai et al., Peeters and Van der Lely is silent about the variable speed electric drives controllable by frequency transformer. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the variable speed electric drives controllable by frequency transformer in the system Liet as modified by Hirai et al., Peeters and Van der Lely because the frequency transformer can control high-power applications that these variable speed electric drives put out, thus, preventing the system to crash or short out.
For claim 17, as stated in the above claim 16, Liet as modified by Hirai et al., Peeters and Van der Lely teaches wherein said robot comprises said at least one variable speed electric drive controllable by said at least one frequency transformer. However, Liet as modified by Hirai et al., Peeters and Van der Lely is silent about for driving steering wheels.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the driving steering wheels be controllable by the at least one frequency transformer in the system of Liet as modified by Hirai et al., Peeters and Van der Lely because the frequency transformer can control high-power applications that these variable speed electric drives put out, thus, preventing the system to crash or short out, and to save cost and material by having the frequency transformer control various parts of the system. 
For claim 19, Liet as modified by Hirai et al. and Peeters is silent about wherein a control is provided for said mixing elements with which one of said mixing elements is or 
In addition to the above, Van der Lely teaches wherein a control (23 or 30) is provided for said mixing elements with which optionally only one of said mixing elements is or all are drivable and rotational speed controlled independence of operating parameters provided by sensors, such as power consumption, filling weight, filling level, dispensing quantity per unit time (page 3, lines 15-30, page 10, lines 10-25, electronic weighing device, mixture ratio for dispensing).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a control as taught by Van der Lely be provided for said mixing elements of Liet as modified by Hirai et al. and Peeters with which one of said mixing elements is or all are drivable and rotational speed-controlled in dependence of operating parameters provided by sensors as taught by Van der Lely in order to provide automated control of the whole system with computer and sensors to monitor and operate the parts.
For claim 26, Liet as modified by Hirai et al. and Peeters is silent about wherein the operating parameters provided by the sensors comprise power consumption, filling weight, filling level, or dispensing quantity per unit time. 
In addition to the above, Van der Lely teaches the operating parameters provided by the sensors comprise power consumption, filling weight, filling level, or dispensing quantity per unit time (page 3, lines 15-30, page 10, lines 10-25, electronic weighing device, mixture ratio for dispensing). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include operating parameters as taught by Van der Lely provided by the sensors comprise power consumption, filling weight, filling level, or dispensing quantity per unit time in the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13,15-21,24-27 have been considered but are moot because the new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643